            Case 1:20-cr-00188-JSR Document 71 Filed 06/28/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA                                              CASE NO. 20 -CR-188
                          -v-

HAMID AKHAVAN,                                                        NOTICE OF MOTION

                 a/k/a “Ray Akhavan”,

                                    Defendant.
-----------------------------------------------------------------X

         PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law, Defendant,

Hamid Akhavan, will move this Honorable Court, before the Honorable Jed S. Rakoff, United

States District Judge for the Southern District of New York, at the United States Courthouse

located at 500 Pearl Street, New York, New York, pursuant to Federal Rule of Criminal Procedure

12(b)(3)(B)(iii) and (v), for an Order dismissing the Superseding Indictment (ECF 16) against the

Defendants in this matter.1

         DATED this 26th day of June, 2020.


                                            Respectfully submitted,

    ROTHKEN LAW FIRM                        QUINN EMANUEL URQUHART & SULLIVAN, LLP

    /s/ Ira Rothken                         /s/ William A. Burck
    Ira Rothken                             William A. Burck
    Jared Smith                             Derek L. Shaffer
    3 Hamilton Landing                      777 6th Street NW 11th floor
    Suite 280                               Washington, DC 20005
    Novato, CA 94949                        Telephone: (202) 538-8000
    Telephone: (415) 92404250               Fax: (202) 538-8100
    Email: ira@techfirm.net                 Email: williamburck@quinnemanuel.com
    Email: jared@techfirm.net               Email: derekshaffer@quinnemauel.com

1
   Defendant Akhavan joins in full the motion and arguments presented by co-Defendant Ruben
Weigand in his Motion to Dismiss the Indictment and accompanying Memorandum of Law, filed
June 26, 2020.
Case 1:20-cr-00188-JSR Document 71 Filed 06/28/20 Page 2 of 2




                      Christopher Tayback
                      Paul J. Slattery
                      865 S Figueroa Street 10th Floor
                      Los Angeles, CA 90017
                      Telephone: (213) 443-3000
                      Fax: (213) 443-3100
                      Email: christayback@quinnemanuel.com
                      Email: paulslattery@quinnemanuel.com

                      Sara C. Clark
                      711 Louisiana St., Ste. 500
                      Houston, Texas 77002
                      Telephone: (713) 221-7000
                      Fax: (713) 221-7100
                      Email: saraclark@quinnemanuel.com
